          Case 1:18-mc-00227-AJN-KHP Document 47 Filed 05/16/19 Page 1 of 1



 1 BOERSCH & ILLOVSKY LLP
   Eugene Illovsky (CA State Bar No. 117892)
 2 Eugene@boersch-illovsky.com
   1611 Telegraph Ave., Ste. 806
 3
   Oakland, CA 94612
 4 Telephone: (510) 394-5885

 5 Attorneys for Third Party
   Gennady Petelin
 6
                                  UNITED STATES DISTRICT COURT
 7

 8                               SOUTHERN DISTRICT OF NEW YORK

 9

10                                                       Case No. 18-misc-227-AJN-KHP
     CITY OF ALMATY, et ano.,
11                         Movant,                       NOTICE OF CHANGE OF FIRM NAME
                                                         AND CONTACT INFORMATION
12                 v.
13   GENNADY PETELIN,
14                         Respondent.
15

16 TO THIS HONORABLE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:

17         Please take notice that effective immediately, undersigned counsel’s firm is no longer Illovsky

18 Law Office but is now Boersch & Illovsky LLP. Mr. Illovsky’s new email address is

19 eugene@boersch-illovsky.com. The firm’s mailing address and telephone number remains the same.

20

21   Dated: May 16, 2019                               BOERSCH & ILLOVSKY LLP
22
                                                       _/s/Eugene Illovsky_______________
23                                                     Eugene Illovsky

24                                                     Attorney for Gennady Petelin
25

26
27

28

                                                   1          NOTICE OF CHANGE OF FIRM NAME
                                                                   Case No.: 18-misc-227-AJN-KHP
